Exhibit 10.1

 



June 27, 2018

 

New Frontier Corporation

23rd Floor, 299 QRC

287-299 Queen’s Road Central

Hong Kong

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and among New Frontier Corporation, a Cayman Islands exempted company
(the “Company”), and Credit Suisse Securities (USA) LLC and UBS Securities LLC
as representatives (the “Representatives”) of the several underwriters (the
“Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”) of 28,750,000 of the Company’s units (including up to
3,750,000 units that may be purchased to cover over-allotments, if any) (the
“Units”), each comprised of one of the Company’s Class A ordinary shares, par
value $0.0001 per share (the “Ordinary Shares”), and one-half of one redeemable
warrant (each whole warrant, a “Warrant”). Each Warrant entitles the holder
thereof to purchase one Ordinary Share at a price of $11.50 per share, subject
to adjustment. The Units will be sold in the Public Offering pursuant to a
registration statement on Form S-1 and prospectus (the “Prospectus”) filed by
the Company with the U.S. Securities and Exchange Commission (the “Commission”)
and the Company has applied to have the Units listed on the New York Stock
Exchange (the “NYSE”). Certain capitalized terms used herein are defined in
paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, New Frontier Public Holding Ltd., a Cayman Islands exempted
company (the “Sponsor”), and each of the undersigned individuals, each of whom
is a member of the Company’s board of directors (the “Board”) and/or member of
the Company’s management team (each, an “Insider” and collectively, the
“Insiders”), hereby agrees with the Company as follows:

 

1.                 The Sponsor and each Insider agrees that if the Company seeks
shareholder approval of a proposed Business Combination, then in connection with
such proposed Business Combination, it, he or she shall (i) vote any Ordinary
Shares owned by it, him or her in favor of any proposed Business Combination and
(ii) not redeem any Ordinary Shares owned by it, him or her in connection with
such shareholder approval.

 



   

 

 

2.                  The Sponsor and each Insider hereby agrees that in the event
that the Company fails to consummate a Business Combination within 24 months
from the closing of the Public Offering, or such later period approved by the
Company’s shareholders in accordance with the Company’s amended and restated
memorandum and articles of association (the “Charter”), the Sponsor and each
Insider shall take all reasonable steps to cause the Company to (i) cease all
operations except for the purpose of winding up, (ii) as promptly as reasonably
possible but not more than 10 business days thereafter, subject to lawfully
available funds therefor, redeem 100% of the Ordinary Shares sold as part of the
Units in the Public Offering (the “Offering Shares”), at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest (less up to $100,000 of interest to pay dissolution
expenses and net of taxes payable), divided by the number of then outstanding
Offering Shares, which redemption will completely extinguish all Public
Shareholders’ rights as shareholders (including the right to receive further
liquidation distributions, if any), subject to applicable law, and (iii) as
promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining shareholders and the Board, dissolve and
liquidate, subject in each case to the Company’s obligations under Cayman
Islands law to provide for claims of creditors and other requirements of
applicable law. The Sponsor and each Insider agrees to not propose any amendment
to the Charter to modify the substance or timing of the Company’s obligation to
redeem 100% of the Offering Shares if the Company does not complete a Business
Combination within 24 months from the closing of the Public Offering unless the
Company provides its Public Shareholders with the opportunity to redeem their
Offering Shares upon approval of any such amendment at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest (net of taxes payable), divided by the number of
then outstanding Offering Shares.

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it, him or her. The Sponsor
and each Insider hereby further waives, with respect to any Founder Shares and
any Offering Shares held by it, him or her, if any, any redemption rights it, he
or she may have in connection with the consummation of a Business Combination,
including, without limitation, any such rights available in the context of a
shareholder vote to approve such Business Combination or a shareholder vote to
approve an amendment to the Charter to modify the substance or timing of the
Company’s obligation to redeem 100% of the Offering Shares if the Company has
not consummated a Business Combination within the time period set forth in the
Charter or in the context of a tender offer made by the Company to purchase
Ordinary Shares (although the Sponsor, the Insiders and their respective
affiliates shall be entitled to redemption and liquidation rights with respect
to any Offering Shares it or they hold if the Company fails to consummate a
Business Combination within 24 months from the date of the closing of the Public
Offering).

 



 2 

 

 

3.                 Notwithstanding the provisions set forth in paragraphs
7(a)-(d) below, during the period commencing on the effective date of the
Underwriting Agreement and ending 180 days after such date, the Sponsor and each
Insider shall not, without the prior written consent of the Representatives, (i)
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations of the Commission promulgated thereunder, with respect to any
Units, Ordinary Shares, Warrants or any securities convertible into, or
exercisable, or exchangeable for, Ordinary Shares owned by it, him or her (ii)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of any Units, Ordinary
Shares, Warrants or any securities convertible into, or exercisable, or
exchangeable for, Ordinary Shares owned by it, him or her, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction,
including the filing of (or participation in the filing of) a registration
statement, specified in clause (i) or (ii). Each of the Insiders and the Sponsor
acknowledges and agrees that, prior to the effective date of any release or
waiver, of the restrictions set forth in this paragraph 3 or paragraph 7 below,
the Company shall announce the impending release or waiver by press release
through a major news service at least two business days before the effective
date of the release or waiver. Any release or waiver granted shall only be
effective two business days after the publication date of such press release.
The provisions of this paragraph will not apply if (i) the release or waiver is
effected solely to permit a transfer of securities that is not for consideration
and (ii) the transferee has agreed in writing to be bound by the same terms
described in this Letter Agreement to the extent and for the duration that such
terms remain in effect at the time of the transfer.

 

4.                  In the event of the liquidation of the Trust Account upon
the failure of the Company to consummate its initial Business Combination within
the time period set forth in the Charter, the Sponsor (which for purposes of
clarification shall not extend to any other shareholders, members or managers of
the Sponsor) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company may become subject as
a result of any claim by (i) any third party for services rendered or products
sold to the Company or (ii) any prospective target business with which the
Company has entered into a written letter of intent, confidentiality or similar
agreement or Business Combination agreement (a “Target”); provided, however,
that such indemnification of the Company by the Sponsor shall (x) apply only to
the extent necessary to ensure that such claims by a third party or a Target do
not reduce the amount of funds in the Trust Account to below the lesser of (i)
$10.00 per Offering Share or (ii) the actual amount per Offering Share held in
the Trust Account as of the date of the liquidation of the Trust Account, if
less than $10.00 per Offering Share is then held in the Trust Account due to
reductions in the value of the trust assets, in each case less taxes payable,
(y) shall not apply to any claims by a third party or a Target which executed a
waiver of any and all rights to the monies held in the Trust Account (whether or
not such waiver is enforceable) and (z) shall not apply to any claims under the
Company’s indemnity of the Underwriters against certain liabilities, including
liabilities under the Securities Act of 1933, as amended. The Sponsor shall have
the right to defend against any such claim with counsel of its choice reasonably
satisfactory to the Company if, within 15 days following written receipt of
notice of the claim to the Sponsor, the Sponsor notifies the Company in writing
that it shall undertake such defense. For the avoidance of doubt, none of the
Company’s officers or directors will indemnify the Company for claims by third
parties, including, without limitation, claims by vendors and prospective target
businesses.

 



 3 

 

 

5.                  To the extent that the Underwriters do not exercise their
over-allotment option to purchase up to an additional 3,750,000 Units within 45
days from the date of the Prospectus (and as further described in the
Prospectus), the Sponsor agrees that it shall forfeit, at no cost, a number of
Founder Shares in the aggregate equal to 937,500 multiplied by a fraction, (i)
the numerator of which is 3,750,000 minus the number of Units purchased by the
Underwriters upon the exercise of their over-allotment option, and (ii) the
denominator of which is 3,750,000. All references in this Letter Agreement to
Shares of the Company being forfeited shall take effect as surrenders for no
consideration of such Shares as a matter of Cayman Islands law. The forfeiture
will be adjusted to the extent that the over-allotment option is not exercised
in full by the Underwriters so that, on an as-converted basis, the Sponsor and
the Anchor Investors will own an aggregate of 20.0% of  (i) the total number of
Offering Shares (including any Offering Shares issued in connection with the
underwriters’ exercise of the over-allotment option), (ii) the number of Founder
Shares held by our sponsor and Anchor Investors following such forfeiture and
(iii) the number of Forward Purchase Shares required to be purchased by the
Anchor Investors pursuant to the Forward Purchase Agreements. The Sponsor and
each Insider further agrees that to the extent that the size of the Public
Offering is increased or decreased, the Company will effect a capitalization or
share surrender or redemption or other appropriate mechanism, as applicable,
immediately prior to the consummation of the Public Offering in such amount as
to maintain the ownership, on an as-converted basis, of the Sponsor and the
Anchor Investors at 20.0% of  (i) the total number of Offering Shares (including
any Offering Shares issued in connection with the underwriters’ exercise of the
over-allotment option), (ii) the number of Founder Shares held by our Sponsor
and Anchor Investors following such capitalization and (iii) the number of
Forward Purchase Shares required to be purchased by the Anchor Investors
pursuant to the Forward Purchase Agreements. In connection with such increase or
decrease in the size of the Public Offering, then (i) the references to
3,750,000 in the numerator and denominator of the formula in the first sentence
of this paragraph shall be changed to a number equal to 15% of the number of
shares included in the Units issued in the Public Offering and (ii) the
reference to 937,500 in the formula set forth in the immediately preceding
sentence shall be adjusted to such number of Founder Shares that the Sponsor
would have to return to the Company in order to hold (with all of the Anchor
Investors) an aggregate of 20.0% of (A) the total number of Offering Shares
(including any Offering Shares issued in connection with the Underwriters’
exercise of the over-allotment option), (B) the number of Founder Shares held by
the Sponsor and Anchor Investors following such capitalization and (C) the
number of Forward Purchase Shares required to be purchased by the Anchor
Investors pursuant to the Forward Purchase Agreements.

 

6.                  The Sponsor and each Insider who is an officer of the
Company hereby agrees not to participate in the formation of, or become an
officer or director of, any other blank check company until the Company has
entered into a definitive agreement regarding an initial Business Combination or
the Company has failed to complete an initial Business Combination within the
time period set forth in the Charter.

 

7.                  (a) Each of the Sponsor, Antony Leung and Carl Wu agrees
that it or he shall not Transfer (as defined below) any Founder Shares (or
Ordinary Shares issuable upon conversion thereof) until the earlier of (i) one
year after the completion of the Company’s initial Business Combination with
respect to 50% of its or his Founder Shares, (ii) two years after the completion
of the Company’s initial Business Combination with respect to the remaining 50%
of its or his Founder Shares and (iii) the date following the completion of the
Company’s initial Business Combination on which the Company completes a
liquidation, merger, share exchange, reorganization or other similar transaction
that results in all of the Company’s shareholders having the right to exchange
their Ordinary Shares for cash, securities or other property (the “Sponsor
Lock-up Period”).

 



 4 

 

 

(b)               The Insiders (other than Antony Leung and Carl Wu) agree that
they shall not Transfer any Founder Shares (the “Founder Shares Lock-up”) until
the earlier of (A) one year after the completion of an initial Business
Combination and (B) the date following the completion of the Company’s initial
Business Combination on which the Company completes a liquidation, merger, share
exchange or other similar transaction that results in all of the Company’s
shareholders having the right to exchange their Ordinary Shares for cash,
securities or other property (the “Founder Shares Lock-up Period”).
Notwithstanding the foregoing, if, subsequent to the Company’s initial Business
Combination, the closing price of the Ordinary Shares equals or exceeds $12.00
per share (as adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Company’s initial Business
Combination, the Founder Shares shall be released from the Founder Shares
Lock-up.

 

(c)               The Sponsor and each Insider agrees that it, he or she shall
not Transfer any Private Placement Warrants (or Shares issued or issuable upon
the exercise of the Private Placement Warrants), until 30 days after the
completion of a Business Combination (the “Private Placement Warrants Lock-up
Period”, together with the Sponsor Lock-up Period and the Founder Shares Lock-up
Period, the “Lock-up Periods”).

 

(d)               Notwithstanding the provisions set forth in paragraphs 7(a),
(b) and (c), Transfers of the Founder Shares, Private Placement Warrants and
Ordinary Shares issued or issuable upon the exercise or conversion of the
Private Placement Warrants or the Founder Shares and that are held by the
Sponsor, any Insider or any of their permitted transferees (that have complied
with this paragraph 7(d)), are permitted (i) to the Company’s officers or
directors, any affiliate or family member of any of the Company’s officers or
directors, any affiliate of the Sponsor or to any member of the Sponsor or any
of their affiliates or shareholders, (ii) in the case of an individual, as a
gift to such person’s immediate family or to a trust, the beneficiary of which
is a member of such person’s immediate family, an affiliate of such person or to
a charitable organization; (iii) in the case of an individual, by virtue of laws
of descent and distribution upon death of such person; (iv) in the case of an
individual, pursuant to a qualified domestic relations order; (v) by private
sales or transfers made in connection with any Forward Purchase Agreement or
similar arrangement or in connection with the consummation of a Business
Combination at prices no greater than the price at which the shares or warrants
were originally purchased; (vi) by virtue of the laws of the Cayman Islands upon
dissolution of the Sponsor, (vii) in the event of the Company’s liquidation
prior to its consummation of its initial Business Combination; or (viii) in the
event that, subsequent to its consummation of an initial Business Combination,
the Company completes a liquidation, merger, share exchange or other similar
transaction which results in all of its shareholders having the right to
exchange their Ordinary Shares for cash, securities or other property; provided,
however, that in the case of clauses (i) through (vi) these permitted
transferees must enter into a written agreement with the Company agreeing to be
bound by these transfer restrictions.

 

8.                  The Sponsor and each Insider represents and warrants that
it, he or she has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked. Each Insider’s
biographical information furnished to the Company (including any such
information included in the Prospectus) is true and accurate in all respects and
does not omit any material information with respect to the Insider’s background.
Each Insider’s questionnaire furnished to the Company is true and accurate in
all respects. Each Insider represents and warrants that: it, he or she is not
subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction; it, he
or she has never been convicted of, or pleaded guilty to, any crime (i)
involving fraud, (ii) relating to any financial transaction or handling of funds
of another person, or (iii) pertaining to any dealings in any securities and it,
he or she is not currently a defendant in any such criminal proceeding.

 



 5 

 

 

9.                  Except as disclosed in the Prospectus, neither the Sponsor
nor any Insider nor any affiliate of the Sponsor or any Insider, nor any
director or officer of the Company, shall receive from the Company any finder’s
fee, reimbursement, consulting fee, monies in respect of any repayment of a loan
or other compensation prior to, or in connection with any services rendered in
order to effectuate the consummation of the Company’s initial Business
Combination (regardless of the type of transaction that it is), other than the
following, none of which will be made from the proceeds of the Public Offering
and the sale of the Private Placement Warrants held in the Trust Account prior
to the completion of the initial Business Combination: repayment of a loan and
advances of up to an aggregate of $300,000 made to the Company by the Sponsor;
payment to an affiliate of the Sponsor for office space, utilities and
secretarial and administrative support for a total of $10,000 per month;
reimbursement for any reasonable out-of-pocket expenses related to identifying,
investigating and consummating an initial Business Combination, and repayment of
loans, if any, and on such terms as to be determined by the Company from time to
time, made by the Sponsor or any of the Company’s officers or directors to
finance transaction costs in connection with an intended initial Business
Combination, provided, that, if the Company does not consummate an initial
Business Combination, a portion of the working capital held outside the Trust
Account may be used by the Company to repay such loaned amounts so long as no
proceeds from the Trust Account are used for such repayment. Up to $2,000,000 of
such loans may be convertible into warrants at a price of $1.00 per warrant at
the option of the lender. Such warrants would be identical to the Private
Placement Warrants, including as to exercise price, exercisability and exercise
period.

 

10.                The Sponsor and each Insider has full right and power,
without violating any agreement to which it is bound (including, without
limitation, any non-competition or non-solicitation agreement with any employer
or former employer), to enter into this Letter Agreement and, as applicable, to
serve as a director on the Board and hereby consents to being named in the
Prospectus as a director of the Company.

 

11.                The Company will maintain an insurance policy or policies
providing directors’ and officers’ liability insurance in accordance with its or
their terms, to the maximum extent of the coverage available for any of the
Company’s directors or officers.

 

12.               (a) As compensation for service on the Board by each Insider
serving as an “independent” member of the Board under NYSE listing standards and
applicable Commission rules (each, an “Independent Director”), the Company shall
pay to each Independent Director $50,000 per year, quarterly in arrears;
provided, that, if at any time during the term of this Letter Agreement an
Independent Director ceases to serve as a member of the Board, the Company shall
pay to such Independent Director, at the end of the quarter in which such
Director ceases to serve on the Board, such Independent Director’s prorated
compensation for such quarter; provided, further, that, if at any time during
the term of this Letter Agreement or upon its termination the Company’s
obligation to pay the Independent Directors such compensation terminates, the
Company shall pay to each then-serving Independent Director, at the end of the
quarter in which such event occurs, such Director’s prorated compensation for
such quarter.

 



 6 

 

 

(b)               Each Independent Director may elect, at his option pursuant to
notice delivered to the Company and the Sponsor by no later than thirty calendar
days following the closing of the Public Offering, to receive 10,000 Founder
Shares from the Sponsor in lieu of the cash compensation described in paragraph
12(a) above. Following receipt of such notice, the Sponsor agrees to transfer
such number of Founder Shares to such Independent Director. Any such Founder
Shares so transferred shall be subject to the Founder Shares Lock-up.

 

13.               During the term of this Agreement, the Company shall, on a
quarterly basis, reimburse each Independent Director for all reasonable
out-of-pocket expenses incurred by each Independent Director in connection with
fulfilling his service on the Board; provided, however, that each Independent
Director complies with the applicable policies, practices and procedures of the
Company and submits proper expense reports, receipts or similar documentation of
such expenses as the Company may require.

 

(b)                As used herein, (i) “Anchor Investors” shall mean those
investors party to the Forward Purchase Agreements; (ii) “Business Combination”
shall mean a merger, share exchange, asset acquisition, share purchase,
reorganization or similar business combination, involving the Company and one or
more businesses; (iii) “Forward Purchase Agreements” shall mean agreements
providing for the sale of an aggregate 18,100,000 Ordinary Shares and 4,525,000
Warrants to certain investors in a private placement that will close
concurrently with the closing of the initial Business Combination and the
transfer of 2,262,500 Founder Shares by the Sponsor to such investors prior to
the Public Offering; (iv) “Forward Purchase Shares” shall mean the Ordinary
Shares to be issued to the Anchor Investors pursuant to the Forward Purchase
Agreements; (v) “Founder Shares” shall mean the 9,450,000 Class B ordinary
shares, par value $0.0001 per share, held by the Sponsor or the Insiders or
their permitted transferees (or 8,512,500 shares if the over-allotment option is
not exercised by the Underwriters in full) and the 2,262,500 Class B ordinary
shares, par value $0.0001 per share held by the Anchor Investors or their
permitted transferees; (vi) “Initial Shareholders” shall mean the Sponsor and
any Insider that holds Founder Shares; (vii) “Private Placement Warrants” shall
mean the Warrants to purchase up to 7,000,000 Ordinary Shares of the Company (or
7,750,000 Ordinary Shares if the over-allotment option is exercised in full)
that the Sponsor has agreed to purchase for an aggregate purchase price of
$7,000,000 in the aggregate (or $7,750,000 if the over-allotment option is
exercised in full), or $1.00 per Warrant, in a private placement that shall
occur simultaneously with the consummation of the Public Offering; (viii)
“Public Shareholders” shall mean the holders of securities issued in the Public
Offering; (ix) “Shares” shall mean, collectively, the Ordinary Shares and the
Founder Shares; (x) “Trust Account” shall mean the trust fund into which a
portion of the net proceeds of the Public Offering and the sale of the Private
Placement Warrants shall be deposited; and (xi) “Transfer” shall mean the (a)
sale of, offer to sell, contract or agreement to sell, hypothecate, pledge,
grant of any option to purchase or otherwise dispose of or agreement to dispose
of, directly or indirectly, or establishment or increase of a put equivalent
position or liquidation with respect to or decrease of a call equivalent
position within the meaning of Section 16 of the Exchange Act, and the rules and
regulations of the Commission promulgated thereunder with respect to, any
security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

 



 7 

 

 

14.               This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

15.                No party hereto may assign either this Letter Agreement or
any of its rights, interests, or obligations hereunder without the prior written
consent of the other parties. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Letter Agreement
shall be binding on the Sponsor and each Insider and their respective
successors, heirs and assigns and permitted transferees.

 

16.                Nothing in this Letter Agreement shall be construed to confer
upon, or give to, any person or corporation other than the parties hereto any
right, remedy or claim under or by reason of this Letter Agreement or of any
covenant, condition, stipulation, promise or agreement hereof. All covenants,
conditions, stipulations, promises and agreements contained in this Letter
Agreement shall be for the sole and exclusive benefit of the parties hereto and
their successors, heirs, personal representatives and assigns and permitted
transferees.

 

17.                This Letter Agreement may be executed in any number of
original or facsimile counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.

 

18.                This Letter Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Letter Agreement or any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as part of
this Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

19.                The Sponsor and each Insider hereby agrees and acknowledges
that: (i) the Underwriters and the Company would be irreparably injured in the
event of a breach by such Sponsor or Insider of its, his or her obligations
under paragraphs 1, 2, 3, 4, 5, 6, 7(a), 7(b), 7(c) and 9 of this Letter
Agreement (ii) monetary damages may not be an adequate remedy for such breach
and (iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

20.                This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties hereto (i) all agree
that any action, proceeding, claim or dispute arising out of, or relating in any
way to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 



 8 

 

 

21.              Any notice, consent or request to be given in connection with
any of the terms or provisions of this Letter Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery or facsimile transmission.

 

22.              This Letter Agreement shall terminate on the earlier of (i) the
expiration of the Lock-up Periods or (ii) the liquidation of the Company;
provided, however, that this Letter Agreement shall earlier terminate in the
event that the Public Offering is not consummated and closed by May 31, 2019;
provided further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

 

[Signature Page Follows]

 

 

 9 

 



  



  Sincerely,           NEW FRONTIER PUBLIC HOLDING LTD.                 By: /s/
Carl Wu     Name: Carl Wu     Title:  Director                

  By:              /s/ Antony Leung        Name:  Antony Leung                
By:              /s/ Carl Wu        Name:  Carl Wu                 By:          
   /s/ Shuo Wang        Name:  Shuo Wang                 By:              /s/
Edward Leong Che-hung        Name:  Edward Leong Che-hung                 By: 
            /s/ Frederick Ma Si-hang        Name:  Frederick Ma Si-hang       
         By:              /s/ David Lawrence Johnson        Name:  David
Lawrence Johnson  

 

Acknowledged and Agreed:       NEW FRONTIER CORPORATION  

 

 

  By:  /s/ Carl Wu     Name: Carl Wu     Title: Chief Executive Officer  

 



[Signature Page to Letter Agreement]

